WHITE, P. J.
This is an appeal taken by the People of the State of California from a judgment of the Superior Court of Los Angeles County sustaining a demurrer to the People's complaint without leave to amend and dismissing the action.
The action was one instituted by the attorney general in behalf of the People of the State of California to enforce the “sales below cost” provisions of the Unfair Practices Act (Bus. & Prof. Code, §§ 17000-17101).
In a memorandum ruling prepared by the trial judge it was held that the state was not a proper party plaintiff to maintain a civil action to restrain alleged violations of the Unfair Practices Act. Judgment was entered accordingly.
This precise question was before the Supreme Court in the case of People v. Centr-O-Mart, 34 Cal.2d 702 [214 P.2d 378], decided February 7, 1950, some time after the decision by the trial court in the instant action. In fairness to the trial judge it should be stated that the particular question here involved had not theretofore been decided by the Supreme Court.
After holding that the Legislature has specifically declared that the purpose of the act here in question is to “safeguard the public, ’ ’ the court, in the case just cited, concluded, “that there is nothing in the Unfair Practices Act to lead to the conclusion that the legislature intended to exclude the state, acting through its duly elected officers, from enforcing its provisions in the interest of the public welfare.”
Upon the authority of the case of People v. Centr-O-Mart, supra, and for the reasons therein stated, the judgment from which this appeal was taken is reversed.
Drapeau, J., concurred.
Doran, J., dissented.